Title: To Thomas Jefferson from Daniel Carroll, 10 May 1792
From: Carroll, Daniel
To: Jefferson, Thomas


          
            Dear Sir
            George Town May 10th. 1792
          
          The Bearer of this is Mr. Collen Williamson of New York, from whence he came at the request of the Commissioners. They desird him to take a view of the Acquia quarries.—He appears to be a person of knowledge, and experience. It is probable that some engagement will be made with him. I thought it might not be impropper to afford you an opportunity of having some conversation with him, if your leisure wou’d permit, & am, Dear Sir, with great esteem, & respect, Your Most obt. & very Hble Servt,
          
            Danl. Carroll
          
        